DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office Action is in response to the amendments filed on 12/23/2021.
Applicant’s amendments filed 12/23/2021 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1, 4, 10, 15, 18, and 20.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2022 and 09/23/2021 was filed after the mailing date of the Non-Final Office action on 09/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 20 is objected to because of the following informalities:
Claim 20 recites “the third portion if the first encapsulant” which should be replaced with “the third portion of the first encapsulant”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent (‘215) in view of Yu et al. (US 2010/0330743, hereinafter Yu).
Claim 1 of Patent (‘215) recites a package comprising:
     a package component (e.g. first package component) (line 2);
     a first device die (e.g., a second package component) (lines 3-5) over and bonding to the package component;
     a second device die (e.g., a third package component) (lines 3-5) over and bonding to the package component; 
     a first encapsulant (e.g., a first polymer) (line 6) comprising a polymer, wherein the first encapsulant comprises:
         a first portion (lines 7-13) between the first device die and the second device die, wherein the first portion comprises a first vertical sidewall and a second vertical sidewall opposite to each other, and wherein the first vertical sidewall contacts the first device die; 
         a second portion (lines 14-17) between the first device die and the second device die, wherein the second portion comprises a third vertical sidewall and a fourth vertical sidewall opposite to each other, and wherein the fourth vertical sidewall contacts the second device die; and
       a third portion (lines 18-29); and
     a second encapsulant (e.g., a second polymer) (lines 30-39) between the first portion and the second portion, with the third portion directly underlying the second encapsulant.
Further, Claim 1 of Patent (‘215) does not specifically recite that a first encapsulant comprises an underfill, top surfaces of the first encapsulant, the second encapsulant, the first device die, and the second device die are coplanar.
However, Yu teaches a package (e.g., integrated circuit) (Yu, Figs. 12, 15A, ¶0002, ¶0010, ¶0021-¶0033, ¶0036) including a stack of dies, wherein the dies are stacked side-by-side on other dies, an encapsulant (52/50) comprising an underfill (50) (Yu, Figs. 12, 15A, ¶0026), and polishing (Yu, Figs. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify claim 1 of Patent (‘215) by forming an encapsulant comprising an underfill and forming planar top surfaces of the encapsulant, molding compound and the stacked side-by-side dies as taught by Yu to have the package, wherein a first encapsulant comprises an underfill, top surfaces of the first encapsulant, the second encapsulant, the first device die, and the second device die are coplanar in order to provide improved package wherein bonding of additional dies is improved, to prevent moisture and chemicals from penetrating through, and thus to improve the reliability of the stacked dies (Yu, ¶0027, ¶0029-¶0030, ¶0033, ¶0036).
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent (‘215) in view of Yu (US 2010/0330743).
Claim 1 of Patent (‘215) recites a package comprising:
     a first device die (e.g., a second package component) (lines 3-5);
     a second device die (e.g., a third package component) (lines 3-5); 
     a first encapsulant (e.g., a first polymer) (line 6) comprising a polymer, the first encapsulant further comprising::
         a first portion (lines 7-13) comprising a first sidewall contacting the first device die, and a second sidewall opposite to, and parallel to, the first sidewall; 
         a second portion (lines 14-17) comprising a third sidewall contacting the second device die, and a fourth sidewall opposite to, and parallel to, the third sidewall; and
        a third portion (lines 18-29) continuously connected to the first portion and the second portion; and
         a second encapsulant (e.g., a second polymer) (lines 30-39) comprising a portion between (e.g., a portion in a gap) and contacting the first portion and the second portion 
Further, Claim 1 of Patent (‘215) does not specifically recite that top surfaces of the first encapsulant and the second encapsulant are coplanar.
However, Yu teaches a package (e.g., integrated circuit) (Yu, Figs. 12, 15A, ¶0002, ¶0010, ¶0021-¶0033, ¶0036) including a stack of dies, wherein the dies are stacked side-by-side on other dies, and comprising polishing (Yu, Figs. 12, 15A, ¶0027-¶0030) top surfaces of the first and second dies and top surfaces of the encapsulant (52) and molding compound (56) to facilitate bonding additional dies, the stacked package includes encapsulant and molding compound to prevent moisture and chemicals from penetrating through, and to improve the reliability of the stacked dies.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify claim 1 of Patent (‘215) by forming planar top surfaces of the encapsulant, molding compound and the stacked side-by-side dies as taught by Yu to have the package, wherein top surfaces of the first encapsulant and the second encapsulant are coplanar in order to provide improved package wherein bonding of additional dies is improved, to prevent moisture and chemicals from penetrating through, and thus to improve the reliability of the stacked dies (Yu, ¶0027, ¶0029-¶0030, ¶0033, ¶0036).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 10, 11, 15, and 17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent No. 6,762,488 to Maeda et al. (hereinafter Maeda).
With respect to Claim 10, Maeda discloses a package (e.g., stacked semiconductor package) (Maeda, Fig. 16, Col. 1, lines 7-10; Col. 2, lines 5-67; Col. 13, lines 41-67) comprising:
       a package component (e.g., 51) (Maeda, Fig. 16, Col. 13, lines 41-54);

      a second device die (e.g., 15) over and bonding to the package component (e.g., 51); 
       a first encapsulant (e.g., the sealing resin 13/27) (Maeda, Fig. 16, Col. 13, lines 52-67; Col. 6, lines 21-27) comprising an underfill (27) that comprises a polymer (e.g., resin), wherein the first encapsulant (13/27) comprises:
            a first portion (e.g., a portion on a sidewall of the first die 15) between the first device die (e.g., 15) and the second device die (e.g., 15), wherein the first portion comprises a first vertical sidewall and a second vertical sidewall opposite to each other, and wherein the first vertical sidewall contacts the first device die (15); 
a second portion (e.g., a portion on a sidewall of the second die 15) between the first device die (e.g., 15) and the second device die (e.g., 15), wherein the second portion comprises a third vertical sidewall and a fourth vertical sidewall opposite to each other, and wherein the fourth vertical sidewall contacts the second device die (15); and
a third portion (e.g., 27) (Maeda, Fig. 16, Col. 13, lines 52-67); and
       a second encapsulant (e.g., 28, the stacked dies are sealed in epoxy resin using molding apparatus) (Maeda, Fig. 16, Col. 13, lines 59-67; Col. 7, lines 30-35) between the first portion and the second portion, with the third portion (e.g., 27) directly underlying the second encapsulant (e.g., 28), wherein top surfaces of the first encapsulant (13), the second encapsulant (e.g., 28), the first device die (15), and the second device die (15) are coplanar (e.g., polishing is performed on the encapsulant 13, molding compound 28, the first die 15 and the second die 15) (Maeda, Fig. 16, Col. 13, lines 59-67).
Regarding claim 11, Maeda discloses the package of claim 10. Further, Maeda discloses the package, wherein 
Regarding claim 15, Maeda discloses the package of claim 10. Further, Maeda discloses the package, wherein the third portion (e.g., 27) (Maeda, Fig. 16, Col. 13, lines 41-67) further extends into a gap between the package component (51) and the first device (15).
Regarding claim 17, Maeda discloses the package of claim 10. Further, Maeda discloses the package, wherein the first encapsulant (e.g., the sealing resin 13/27) (Maeda, Fig. 16, Col. 13, lines 52-67; Col. 6, lines 21-27) comprises an underfill (27), and the second encapsulant comprises a molding compound (e.g., 28, the stacked dies are sealed in epoxy resin using molding apparatus) (Maeda, Fig. 16, Col. 13, lines 59-67; Col. 7, lines 30-35).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0193779 to Lee et al. (cited in IDS of 01/04/2021, hereinafter Lee) in view of Lin et al. (US 2013/0147054, hereinafter Lin).
With respect to Claim 1, Lee discloses a package (e.g., semiconductor device 311 comprising a stack of semiconductor chips) (Lee, Fig. 19, ¶0006, ¶0007, ¶0120-¶0122) comprising:
       a substrate (e.g., 109) (Lee, Fig. 19, ¶0121);
       a first die (e.g., 20) (Lee, Fig. 19, ¶0121) over the substrate (e.g., 109);
      a conductive feature (26) between and bonding the substrate (109) and the first die;
      a second die (e.g., 20) over the substrate (e.g., 51); and
       an encapsulant (e.g., the sealing resin 28) (Lee, Fig. 19, ¶0121, ¶0061) comprising:
            a first portion (e.g., a portion of the sealing resin 28 on a sidewall of the first die 20) on a sidewall of the first device die (e.g., 20); 

a third portion (e.g., the underfill 28 under the first and second dies 20), wherein the third portion further extends directly underlying the first die and the second die, and is in physical contact with the conductive feature (26); and
        a molding compound (e.g., 29) (Lee, Fig. 19, ¶0121, ¶0061) comprising a first part (e.g., filling the space between the first die 20 and the second die 20 including the sealant 28) between the first portion and the second portion of the encapsulant (e.g., 28), wherein the first part of the molding compound (29) is further between the first die (20) and the second die (20), and is directly over the substrate (109), wherein a first top surface of the first part of the molding compound (29), second top surfaces of the first portion and the second portion of the encapsulant (28), and third top surfaces of the first die (20) and the second die (20) share a common plane (e.g., polishing is performed on the encapsulant 28, molding compound 29, the first die 20 and the second die 20) (Lee, Fig. 19, ¶0121, ¶0122)  with each other.
Further, Lee does not specifically disclose a third portion connecting the first portion to the second portion to form a continuous part of the encapsulant.
However, Lin teaches forming a package (Lin, Figs. 14a-14i, 15, ¶0001, ¶0008, ¶0117-¶0129) by using an encapsulant (360) comprising a polymer and a molding compound (378) having a coefficient of thermal expansion (CTE) (Lin, Figs. 14h-14i, 15, ¶0118, ¶0119) different from that of the encapsulant (360) to improve stiffness and to provide stress relief in a package, wherein the molding compound (378) is formed in the recess of the encapsulant (360) such that the encapsulant (360) comprising: a first portion on a sidewall of the first die (124); a second portion on a sidewall of the second die (124), and a third portion connecting the first portion to the second portion to form a continuous part of the encapsulant.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the package of Lee by using an encapsulant and a molding compound comprising 
Regarding claim 2, Lee in view of Lin discloses the package of claim 1. Further, Lee discloses the package, wherein the molding compound (e.g., 29) (Lee, Fig. 19, ¶0121, ¶0061) further comprises a second part (e.g., on a left sidewall of the first die 20), and wherein the first part and the second part of the molding compound are on opposite sides of the first die 20).
Regarding claim 3, Lee in view of Lin discloses the package of claim 1. Further, Lee discloses the package, wherein the molding compound (29) (Lee, Fig. 19, ¶0121, ¶0061) comprises a polymer (e.g., epoxy molding compound) therein.
Regarding claim 4, Lee in view of Lin discloses the package of claim 1. Further, Lee discloses the package, wherein the encapsulant (e.g., 28) (Lee, Fig. 19, ¶0121) further comprises a fourth portion (e.g., on a left sidewall of the fist die 20) on an opposite side of the first die (20) than the first portion of the encapsulant, and wherein the first portion and the fourth portion contact opposite sidewalls of the first die (20).
Regarding claim 8, Lee in view of Lin discloses the package of claim 1. Further, Lee discloses the package, wherein the first portion (e.g., a portion of the sealing resin 28 on a sidewall of the first die 20) (Lee, Fig. 19, ¶0121) of the encapsulant is in physical contact with the first die (20).
Regarding claim 9, Lee in view of Lin discloses the package of claim 1. Further, Lee discloses the package, wherein the first part of the molding compound (e.g., 29) (Lee, Fig. 19, ¶0012) comprises a bottom surface parallel to a top surface of the substrate (109).
Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0193779 to Lee in view of Lin (US 2013/0147054) as applied to claim 1, and further in view of Maeda (US Patent No. 6,762,488).
Regarding claim 5, Lee in view of Lin discloses the package of claim 1. Further, Lee discloses that the molding compound (29) further comprises a second part on an opposite side (e.g., on a left 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the package of Lee/Lin by forming the molding compound having vertical sidewalls as taught by Maeda to have the molding compound, wherein the second part comprises a second sidewall parallel to the first sidewall in order to provide improved stacked package with reinforced semiconductor flip-chips (Maeda, Col. 13, lines 54-67).
Regarding claim 6, Lee in view of Lin and Maeda discloses the package of claim 5. Further, Lee discloses the package, wherein the second part (e.g., on a left sidewall of the fist die 20) of the molding compound (29) (Lee, Fig. 19, ¶0012) comprises an upper portion (e.g., adjacent to the upper portion of the die 20) and a lower portion (e.g., adjacent to the interposer 51), and the lower portion is narrower than the upper portion.
Regarding claim 7, Lee in view of Lin discloses the package of claim 1. Further, Lee discloses the package, wherein the first part of the molding compound (e.g., 29) (Lee, Fig. 19, ¶0012) comprises opposite sidewalls, but does not specifically disclose that opposite sidewalls parallel to each other, with the first sidewall being one of the opposite sidewalls. However, Maeda teaches a package (Maeda, Fig. 16, Col. 13, lines 41-67; Col. 7, lines 30-35), wherein the molding compound (e.g., 28) (Maeda, Fig. 16, Col. 13, lines 59-67; Col. 7, lines 30-35) comprises opposite sidewalls parallel to each other, with the first sidewall being one of the opposite sidewalls.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the package of Lee/Lin by forming the molding compound having vertical sidewalls as taught by Maeda to have the molding compound, wherein opposite sidewalls parallel to each other, with .
Claims 10-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0330743 to Yu in view of Maeda (US Patent No. 6,762,488).
With respect to Claim 10, Yu discloses a package (e.g., integrated circuit including the dies stacked side-by-side on other dies) (Yu, Figs. 12, 15A, ¶0002, ¶0010, ¶0021-¶0033, ¶0036) comprising:
       a package component (e.g., wafer 40) (Yu, Figs. 12, 15A, ¶0025, ¶0033, ¶0036);
       a first device die (e.g., 36) (Yu, Figs. 12, 15A, ¶0025, ¶0033, ¶0036) over and bonding to the package component (e.g., wafer 40);
      a second device die (e.g., 38) over and bonding to the package component (e.g., wafer 40); 
       a first encapsulant (e.g., 52/50, a protection layer including an underfill 50 to seal the first and second dies 36 and 38) (Yu, Figs. 12, 15A, ¶0027, ¶0033, ¶0036) comprising an underfill (50) (Yu, Figs. 12, 15A, ¶0026), wherein the first encapsulant comprises:
            a first portion (e.g., vertical portion of the protection layer 52) (Yu, Figs. 12, 15A, ¶0010, ¶0027, ¶0033, ¶0036) between the first device die (e.g., 36) and the second device die (e.g., 38), wherein the first portion comprises a first vertical sidewall and a second vertical sidewall opposite to each other, and wherein the first vertical sidewall contacts the first device die (36); 
a second portion (e.g., vertical portion of the protection layer 52) between the first device die (e.g., 36) and the second device die (e.g., 38), wherein the second portion comprises a third vertical sidewall and a fourth vertical sidewall opposite to each other, and wherein the fourth vertical sidewall contacts the second device die (38); and
a third portion (e.g., horizontal portion of the protection layer 52, including an underfill 50); and
       a second encapsulant (e.g., 56, filling the space between the first die 36 and the second die 38 including the protection layer 52) (Yu, Figs. 12, 15A, ¶0028, ¶0033, ¶0036)  between the first portion and the second portion, with the third portion (e.g., horizontal 
Further, Yu does not specifically disclose that an underfill that comprises a polymer. However, Yu teaches that an underfill (50) (Yu, Figs. 12, 15A, ¶0026) comprises an underfill material that is commonly used in packaging art. Further, Maeda teaches using an underfill resin (12/27) to reinforce the semiconductor flip-chips (15), and prevent the semiconductor flip-chips from breakage.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the package of Yu by using an underfill material comprising a resin that is commonly used in packaging art as taught by Maeda to have an underfill that comprises a polymer in order to provide improved package with reinforced semiconductor flip-chips (Maeda, Col. 13, lines 54-67).
Regarding claim 11, Yu in view of Maeda discloses the package of claim 10. Further, Yu discloses the package, wherein the second encapsulant (e.g., 56) further comprises: a first part (e.g., gap-filling part between the dies 36 and 38 including the protection layer 52) (Yu, Figs. 12, 15A, ¶0028, ¶0033, ¶0036) comprising a fifth vertical sidewall contacting the second vertical sidewall, and a sixth vertical sidewall contacting the third vertical sidewall.
Regarding claim 12, Yu in view of Maeda discloses the package of claim 11. Further, Yu discloses the package, wherein the second encapsulant (56) (Yu, Figs. 12, 15A, ¶0028, ¶0033, ¶0036) further comprises a second part (e.g., on a left sidewall of the first die 36) on an opposite side of the first device die (36) than the first part, wherein an outer edge of the second part is flush with an edge of the package component.
Regarding claim 13, Yu in view of Maeda discloses the package of claim 11. Further, Yu discloses the package, wherein 
Regarding claim 14, Yu in view of Maeda discloses the package of claim 11. Further, Yu discloses the package, wherein the first part of the second encapsulant (e.g., 56) (Yu, Figs. 12, 15A, ¶0028, ¶0033, ¶0036) has a bottom surface parallel (e.g., the bottom surface of the second encapsulant is parallel to a top surface of the package component 40 and the a top surface of the first die 36 is parallel to a top surface of the package component 40, thus, the bottom surface of the second encapsulant is parallel to the top surface of the first die) to a top surface of the first device die (36).
Regarding claim 15, Yu in view of Maeda discloses the package of claim 11. Further, Yu discloses the package, wherein the third portion (e.g., the underfill 50a and the horizontal portion of the first encapsulant 52 under the second encapsulant 56) (Yu, Figs. 12, 15A, ¶0026, ¶0027) further extends into a gap between the package component (40) and the first device (36).
Regarding claim 16, Yu in view of Maeda discloses the package of claim 10. Further, Yu discloses the package, wherein the first portion (e.g., vertical portion of the protection layer 52 in contact with the first die 36) (Yu, Figs. 12, 15A, ¶0010, ¶0027, ¶0033, ¶0036) and the second portion (e.g., vertical portion of the protection layer 52 in contact with the second die 38) of the first encapsulant (52) are portions of a continuous part (e.g., 52, including a horizontal portion and vertical portions) of the first encapsulant (52/50).
Regarding claim 17, Yu in view of Maeda discloses the package of claim 10. Further, Yu discloses the package, wherein the first encapsulant (e.g., 52/50) comprises an underfill (e.g., underfill 50) (Yu, Figs. 12, 15A, ¶0026-¶0028), and the second encapsulant (e.g., 56) comprises a molding compound (e.g., gap-filling material including spin-on-glass, polyimide, BCB, or other polymers).
Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0330743 to Yu in view of Lin (US 2013/0147054).
With respect to Claim 18, Yu discloses a package (e.g., integrated circuit including the dies stacked side-by-side on other dies) (Yu, Figs. 12, 15A, ¶0002, ¶0010, ¶0021-¶0033, ¶0036) comprising:
       a first device die (e.g., 36) (Yu, Figs. 12, 15A, ¶0025, ¶0033, ¶0036);
       a second device die (e.g., 38); 

            a first portion (e.g., vertical portion of the protection layer 52) (Yu, Figs. 12, 15A, ¶0010, ¶0027, ¶0033, ¶0036) comprising a first sidewall contacting the first device die (36), and a second sidewall opposite to, and parallel to, the first sidewall; 
a second portion (e.g., vertical portion of the protection layer 52) comprising a third sidewall contacting the second device die (38), and a fourth sidewall opposite to, and parallel to, the third sidewall; and
a third portion (e.g., horizontal portion of the protection layer 52) continuously connected to the first portion and the second portion (e.g., vertical portions of the protection layer 52); and 
       a second encapsulant (e.g., 56, filling the space between the first die 36 and the second die 38 including the protection layer 52) (Yu, Figs. 12, 15A, ¶0028, ¶0033, ¶0036)  comprising a portion between and contacting the first portion and the second portion of the first encapsulant (52), wherein top surfaces of the first encapsulant (52) and the second encapsulant (e.g., 56) are coplanar (e.g., chemical mechanical polishing is performed on the first encapsulant 52 and the second encapsulant 56) (Yu, Figs. 12, 15A, ¶0030, ¶0033, ¶0036), and the portion of the second encapsulant (56) overlaps the third portion (e.g., horizontal portion of the protection layer 52) of the first encapsulant.
Further, Yu does not specifically disclose that a first encapsulant comprising a polymer.
However, Lin teaches forming a package (Lin, Figs. 14a-14i, 15, ¶0001, ¶0008, ¶0117-¶0129) by using a first encapsulant comprising a first polymer and a second encapsulant comprising a second polymer having a coefficient of thermal expansion (CTE) (Lin, Figs. 14a-14i, 15, ¶0118, ¶0119) different from that of the first polymer to improve stiffness and to provide stress relief in a package.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the package of Yu by using a first encapsulant and a second encapsulant comprising a polymer as taught by Lin to have a package comprising: a first encapsulant comprising a polymer in order 
Regarding claim 19, Yu in view of Lin discloses the package of claim 18. Further, Yu discloses the package, further comprising a package component (e.g., wafer 40) (Yu, Figs. 12, 15A, ¶0025, ¶0033, ¶0036) underlying and bonded to the first device die (e.g., 36) and the second device die (e.g., 38), wherein the first portion and the second portion (e.g., of the first encapsulant 52) (Yu, Figs. 12, 15A, ¶0027) extend downwardly to contact the package component (40).
Regarding claim 20, Yu in view of Lin discloses the package of claim 18. Further, Yu does not specifically disclose that the third portion of the first encapsulant extends directly underlying the first device die and the second device die to be in direct contact with solder regions that are bonded to the first device die and the second device die. However, Yu teaches bonding the first device die and the second device die with bonding pads including solder bumps (Yu, Figs. 12, 15A, ¶0025), and underfill (50) (Yu, Figs. 12, 15A, ¶0026) between the bonding pads, wherein the underfill (50) is directly connected to the horizontal portion of the first encapsulant (52), and the underfill (50) (Yu, Figs. 12, 15A, ¶0026) comprises an underfill material that is commonly used in packaging art.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to further modify the package of Yu/Lin by bonding the first device die and the second device die with bonding pads including solder bumps and using an underfill comprised of an underfill material that is commonly used in packaging art as taught by Yu, wherein a first encapsulant and the underfill comprise a polymer to have a package, wherein the third portion of the first encapsulant extends directly underlying the first device die and the second device die to be in direct contact with solder regions that are bonded to the first device die and the second device die in order to provide improved three-dimensional integrated circuit with improved reliability (Yu, ¶0008, ¶0025, ¶0026, ¶0036).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891